



Exhibit 10.1


April 16, 2017


Neil Kim
Address  
    
Dear Neil,   
    
It is our pleasure to offer you the position of Chief Technical Officer of
Marvell Semiconductor, Inc. (the “Company"), a subsidiary of Marvell Technology
Group Ltd. (“Marvell”), reporting to the Chief Executive Officer. You will be
designated an “executive officer” for purposes of both Securities and Exchange
Commission (“SEC”) reporting purposes and compliance with Section 16 under the
Securities Exchange Act.


Base Salary
Your salary will be $450,000.00 per year.


Annual Incentive Bonus
You will be eligible to participate in the Company’s Annual Incentive Plan
(“AIP”) with an annual target incentive bonus opportunity of 75% of your annual
base salary. The Executive Compensation Committee (the “ECC”) in its sole
discretion shall determine the performance objectives applicable to the bonus
and the other terms of the AIP. The ECC shall determine the actual amount of
bonus earned, if any, after the conclusion of each applicable fiscal year and
may exercise negative discretion with respect thereto.


Equity Awards
You will be recommended to ECC for the following grants:


•
Time Based RSU Award (TB-RSU) - a restricted stock unit award of common shares
of Marvell equal to: $600,000 / Share Price (as defined below), rounded down to
the nearest whole share.



The TB-RSU shall vest over three (3) years at the rate of 33% on the first
anniversary of the vesting start date, 33% on the second anniversary of the
vesting start date and 34% on the third anniversary of the vesting start date;
provided that you continue to serve as a service provider through each
applicable vesting date. 


•
Performance Based RSU Award based on Total Shareholder Return (TSR-RSU) - a
restricted stock unit award of common shares of Marvell equal to: $450,000 /
Share Price (as defined below), rounded down to the nearest whole share (such
amount is the “target” number).



The TSR-RSU shall vest on the third anniversary of the vesting start date based
on achievement of performance objectives relating to the relative total
shareholder return of Marvell’s stock as compared to the total shareholder
return of certain companies of the Philadelphia Semiconductor Sector Index over
a fixed performance period as approved by the ECC, provided that you continue to
serve as a service provider through the third anniversary of the vesting start
date. Additional information on the performance period and objectives, companies
used in the Index, payout formula (under which the number of shares that could
vest under the TSR-RSU can range from zero to 150% of the target number) and
other terms for the TSR-RSU will be set forth in the award agreement.


•
Performance Based RSU Award based on Operating Performance Metrics (OP-RSU) - a
restricted stock unit award of common shares of Marvell equal to: $450,000 /
Share Price (as defined below), rounded down to the nearest whole share (such
amount is the “target” number)



The OP-RSU shall vest based on the achievement of certain operating performance
metrics as established for Marvell’s executive team and approved by the ECC. The
metrics and relative weightings (as well as the maximum number of shares that
could vest under this award if performance exceeds the target achievement level
up to a maximum of 200% of target) have been approved by the ECC and will be
measured as of the end of the applicable financial period. The shares that have
been deemed to have been earned (if any) upon the successful achievement of such
metrics will vest 100% on the third anniversary of the vesting commencement
date, provided that you continue to serve as a service provider through such
vesting date.







--------------------------------------------------------------------------------





Hire-On Awards


In addition to the above awards, and to induce you to come out of retirement and
resign two of your current directorships with other companies (and thereby lose
such compensation), you will also be recommended for the following additional
hire-on equity awards and signing bonus:


•
Hire-On Time Based RSU Award (HOTB-RSU) - a restricted stock unit award of
common shares of Marvell equal to: $700,000 / Share Price (as defined below),
rounded down to the nearest whole share.



The HOTB-RSU shall vest over three (3) years at the rate of 33% on the first
anniversary of the vesting start date, 33% on the second anniversary of the
vesting start date and 34% on the third anniversary of the vesting start date;
provided that you continue to serve as a service provider through each
applicable vesting date. 


•
Hire-On Performance Based RSU Award based on Total Shareholder Return
(HOTSR-RSU) - a hire-on restricted stock unit award of common shares of Marvell
equal to: $530,000 / Share Price (as defined below) rounded down to the nearest
whole share (such amount is the “target” number).



The HOTSR-RSU shall vest on the third anniversary of the vesting start date
based on achievement of performance objectives relating to the relative total
shareholder return of Marvell’s stock as compared to the total shareholder
return of certain companies of the Philadelphia Semiconductor Sector Index over
a fixed performance period as approved by the ECC, provided that you continue to
serve as a service provider through the third anniversary of the vesting start
date. Additional information on the performance period and objectives, companies
used in the Index, payout formula (under which the number of shares that could
vest under the TSR-RSU can range from zero to 150% of the target number) and
other terms for the TSR-RSU will be set forth in the award agreement.


•
Hire-On Performance Based RSU Award based on Operating Performance Metrics
(HOOP-RSU) - a restricted stock unit award of common shares of Marvell equal to:
$530,000 / Share Price (as defined below) rounded down to the nearest whole
share (such amount is the “target” number)



The HOOP-RSU shall vest based on the achievement of certain operating
performance metrics as established for Marvell’s executive team and approved by
the ECC. The metrics and relative weightings (as well as the maximum number of
shares that could vest under this award if performance exceeds the target
achievement level up to a maximum of 200% of target) have been approved by the
ECC and will be measured as of the end of the applicable financial period. The
shares that have been deemed to have been earned (if any) upon the successful
achievement of such metrics will vest 100% on the third anniversary of the
vesting commencement date, provided that you continue to serve as a service
provider through such vesting date.


•
Cash Signing Bonus. You will also be paid a one-time cash bonus of $500,000 US
Dollars (USD), subject to applicable withholding taxes, which will be paid
within 30 days of your commencement of employment. Cash bonus, though paid in
advance, is earned over the year of your employment, and is paid in
consideration of your provision of services over the year period.  If you
voluntarily terminate your employment with the Company within the first year of
your date of hire, you will be required to repay the Company a pro-rated amount
of the bonus based on the number of days remaining in the 365 day period.



For purposes of the equity awards described above, “Share Price” shall mean the
closing price of the common shares of Marvell (NASDAQ: MRVL) on the date of
grant.
 
For purposes of the above awards, the vesting start date shall be the effective
grant date of the Award granted by the ECC, which generally meets on the 15th of
the month following the month in which you begin employment with the Company.


All Marvell equity awards are subject to final review and approval by the ECC
and all applicable securities law restrictions. In addition, all of the proposed
equity awards set forth herein will be subject to your return to us of
completed, signed award agreements (or acceptance of such award in accordance
with the Company policies related to such awards). All dollar amounts are U.S.
dollars.


Change-in-Control
You will be eligible to participate in the Marvell Change in Control and
Severance Plan (“CIC Plan”) at the “Tier 2” level, subject to the terms and
conditions of the CIC Plan and the form of Tier 2 agreement attached hereto as
Appendix A.







--------------------------------------------------------------------------------





Relocation Benefits
During the first month of your employment you will be based at your home office
and you will be entitled to reimbursement of your associated business travel
expenses during that time. Thereafter, your place of employment shall be at the
headquarters. In the event you close the sale of your current residence within
18 months of your start date, the Company will reimburse you the amount of your
broker’s commission at 6% of the actual selling price of your home. The Company
will also provide you with relocation assistance of up to $200,000.00 US
Dollars, subject to applicable withholding taxes. Relocation assistance, though
paid in advance, is earned over the first twenty-four (24) months of your
employment, and is paid in consideration of your provision of services over the
twenty-four month period.  If you voluntarily terminate your employment with the
Company within twenty-four (24) months of your date of hire, you will be
required to repay the Company the following portion of the relocation
assistance. The amount to be repaid shall be the product of (a) the sum of
$75,000 plus the amount of the broker’s commission, if any reimbursed to you,
multiplied by (b) a fraction, the numerator of which is 24 minus the number of
full months that have elapsed between the commencement and termination of your
employment and the denominator which shall be 24.


Other Terms
Regarding service on the boards of other companies, we agree that you may serve
on the boards of up to two publicly traded companies, subject to approval in
advance of the companies per the Company’s policies relating to conflicts of
interests and board service. Your employment with the Company is at the mutual
consent of you, the employee, and the Company, the employer. Your employment
with the Company is at will, meaning that either you or the Company may
terminate the employment relationship at any time, with or without cause. The
at-will nature of your employment may only be changed by a written agreement
approved by the ECC. During your employment, you will be subject to and agree to
abide by and acknowledge all employment policies the Company has or adopts from
time to time including, but not limited to, the Company New Hire Employee
Agreement, which contains Confidential Information and Invention Assignment and
Arbitration Agreements.
 
In accordance with the Immigration Reform and Control Act of 1986, it will be
necessary for you to submit documents to Human Resources evidencing both your
employment authorization and identity within three (3) business days of your
date of hire. Acceptable documents include, but are not limited to: 
•
A valid driver’s license and social security card, or

•
A current passport



Please note your offer is contingent upon:
•
Successful completion of a routine background investigation and reference
checks;

•
The Company’s receipt from you of a signed New Hire Employee Agreement, which
contains the Company's Confidential Information and Invention Assignment
Agreement and Arbitration Agreement; and

•
Completion of visa, license requirements, and government restricted party
screening requirements, if applicable.



Marvell Semiconductor, Inc. is an exciting company whose mission is to be the
leading provider of high performance and high value-added mixed-signal
integrated circuits for the computer, storage, communications and multimedia
markets. We look forward to your acceptance as we believe you will be an
important addition to our team in achieving our near and long term objectives. 


This letter (if accepted) and the New Hire Employee Agreement, which contains
the Company's Arbitration Agreement and Confidential Information and Invention
Assignment Agreement, along with any documents referred to in this letter,
including the Company’s employment policies, constitute the entire agreement
between you and the Company regarding the terms of your employment, and
supersede any prior representations or agreements, whether written or oral,
concerning the terms of your employment. This letter may not be modified or
amended except by a signed written agreement from the Company.


To accept this offer, please sign below and return the letter to me. This offer
expires on April 21, 2017.  Before submitting your response please print a copy
of this letter for your records.
 
Sincerely,   




/s/ Matt Murphy


Matt Murphy
President and Chief Executive Officer
                                     





--------------------------------------------------------------------------------







Accepted By:
                                       
   
/s/ Neil Kim
 
 
 
April 24, 2017
Neil Kim
 
Date Signed
 
Start Date






--------------------------------------------------------------------------------





TIER 2
Appendix A
Marvell Technology Group Ltd. Change in Control and Severance Plan
Participation Agreement
Marvell Technology Group Ltd. (the “Company”) is pleased to inform you,
                    , that you have been selected to participate in the
Company’s Change in Control and Severance Plan (the “Plan”) as a Participant.
A copy of the Plan was delivered to you with this Participation Agreement. Your
participation in the Plan is subject to all of the terms and conditions of the
Plan. The capitalized terms used but not defined herein will have the meanings
ascribed to them in the Plan.
In order to actually become a participant in the Plan, you must complete and
sign this Participation Agreement and return it to [NAME] no later than [DATE].
In the event of a Change in Control where the successor corporation does not
assume your Equity Awards or substitute Equity Awards for substantially similar
awards with the same or more favorable vesting schedule as your Equity Awards,
then your Equity Awards will accelerate and vest in full in accordance with
Section 3 of the Plan.
Also, the Plan describes in detail certain circumstances under which you may
become eligible for certain Severance Benefits under Section 5 of the Plan if,
during the Change in Control Period, you incur an Involuntary Termination. If
you become eligible for Severance Benefits as described in the Plan, then
subject to the terms and conditions of the Plan, you will receive:
1. Cash Severance Benefits.
a. Base Salary. A lump-sum payment (less applicable withholding taxes) equal to
18 months of your annual base salary as in effect immediately prior to your
Involuntary Termination (or if your Involuntary Termination is a termination for
Good Reason due to a material reduction in your level of annual base salary,
your annual base salary as in effect immediately prior to such reduction) or, if
greater, at the level in effect immediately prior to the Change in Control.
b. Bonus. A lump-sum payment equal to 150% of your annual target bonus for the
fiscal year in which your Involuntary Termination occurs or, if greater, your
annual target bonus in effect immediately prior to the Change in Control.
c. Pro-Rata Bonus. A lump-sum payment equal to your annual target bonus for the
fiscal year in which your Involuntary Termination occurs, pro-rated for the
number of full months employed during the fiscal year.


2. Equity Award Vesting Acceleration. 100% of your then-outstanding and unvested
Equity Awards will become vested in full. If, however, an outstanding Equity
Award is to vest and/or the amount of the award to vest is to be determined
based on the achievement of performance criteria, then the Equity Award will
vest as to 100% of the amount of the Equity Award assuming the performance
criteria had been achieved at target levels for the relevant performance
period(s); provided however, that (A) if there is no “target” level, then the
number that will vest shall be 100% of the maximum amount that could vest with
respect to that relevant measurement period(s); and (B) if the performance
period has been completed and the actual performance achieved is greater than
the target level, then the number that will vest shall be 100% of the amount
that would vest based on that actual performance achievement level with respect
to that relevant measurement period; and (C) if the performance criteria is a
Total Shareholder Return (“TSR”) or other measure based on the value of the
Company’s stock, the amount that will vest will be calculated as if the
measurement period ended on the date of the Change in Control (and including the
final closing price of the Company’s stock on such date). Any Company stock
options and stock appreciation rights shall thereafter remain exercisable
following the Employee’s employment termination for the period prescribed in the
respective option and stock appreciation right agreements.
3. Continued Medical Benefits. Your reimbursement of continued health coverage
under COBRA or taxable monthly payment in lieu of reimbursement, as applicable,
and as described in Section 5.3 of the Plan will be provided for a period of
18 months following your termination of employment. Notwithstanding the
foregoing, if you are not employed in the United States, the benefit under this
paragraph will be a regional equivalent to COBRA determined by the Administrator
in its sole discretion.





--------------------------------------------------------------------------------





In order to receive any Severance Benefits for which you otherwise become
eligible under the Plan, you must sign and deliver to the Company the Release,
which must have become effective and irrevocable within the requisite period.
By your signature below, you and the Company agree that your participation in
the Plan is governed by this Participation Agreement and the provisions of the
Plan. Your signature below confirms that: (1) you have received a copy of the
Change in Control and Severance Plan and Summary Plan Description; (2) you have
carefully read this Participation Agreement and the Change in Control and
Severance Plan and Summary Plan Description; and (3) decisions and
determinations by the Administrator under the Plan will be final and binding on
you and your successors.


 
 
 
 
 
MARVELL TECHNOLOGY GROUP LTD.
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
Signature
 
 
 
Signature
 
 
 
 
 
 
 
 
Name
 
 
 
Date
 
 
 
 
 
 
 
 
Title
 
 
 
 

Attachment: Marvell Technology Group Ltd. Change in Control and Severance Plan
and Summary Plan Description
[Signature Page to the Participation Agreement]









